COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-20-00124-CV
  BARRY WATRET,
                                                 §                 Appeal from the
                    Appellant,
                                                 §               388th District Court
  v.
                                                 §            of El Paso County, Texas
  TERESITA WATRET,
                                                 §             (TC# 2012DCM04038)
                    Appellee.
                                             §
                                           ORDER

       On our own motion, and pursuant to TEX.R.APP.P. 39.1, the Court finds that oral argument

in the above styled and numbered cause would not materially aid in the disposition of this cause.

Accordingly, the Court vacates the oral argument setting of April 22, 2021, at 1:00 p.m., and this

cause will be submitted without oral argument on that same date.

       IT IS SO ORDERED this 15th day of April, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.